Citation Nr: 0214735	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as secondary to nicotine dependence or asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO).

In March 2000, the RO found no revision was warranted in the 
decision to deny service connection for a lung condition by 
rating of March 25, 1999.  In February 2001, it appears as 
though the veteran disagreed with that determination.  
However, because the March 1999 rating determination is the 
subject of this appeal and the matter is not yet final, no 
additional action in this regard is warranted.  

At his hearings held in May 1999 and August 2002, the veteran 
raised the issues of entitlement to service connection for a 
back disorder and fungus of the feet.  The matters are 
referred to the RO for the appropriate development.  Of note, 
in an unappealed October 1952 rating action service 
connection for a back disorder was denied and in an 
unappealed May 1996 rating decision service connection for 
foot fungus was denied.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim. 

2.  In October 1998, the RO received the veteran's 
application seeking service connection for a respiratory 
disorder.

3.  Service connection for a respiratory disorder secondary 
to in-service tobacco use is precluded by law.  

4.  The veteran's respiratory disorder is not related to 
active service, to include any in-service pneumonia, diesel 
fuel exposure, or asbestos exposure.


CONCLUSION OF LAW

The veteran's respiratory disorder was not incurred in or 
aggravated by active service, to include as secondary to 
nicotine dependence or asbestos.  38 U.S.C.A. §§ 1103, 1110, 
5103, 5103A, 5107, 7104(c) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of this 
claim under the VCAA.  Rating decisions, a statement of the 
case, supplemental statements of the case, and VA letters to 
the veteran, apprised the veteran of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decisions, and the information and evidence needed to 
substantiate the claims.  Specifically, in compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), a February 
28, 2001, RO letter apprised the veteran of the development 
the VA would attempt to perform, and the evidence the veteran 
needed to provide.  The correspondence reflects that the 
veteran's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and it appears that all 
such evidence has been obtained and associated with the 
claims folder.  The evidence includes VA and private medical 
reports since service, and VA examination reports and medical 
opinions pertaining to the matters on appeal.  The veteran 
has not identified any outstanding evidence which could be 
used to support the issue on appeal.  The Board also notes 
that the veteran has been informed of his right to have a 
hearing in association with his appeal.  In May 1999 the 
veteran appeared before a hearing officer at the RO and in 
August 2002 he appeared at a travel board hearing held at the 
RO before the undersigned.  Accordingly, the Board is of the 
opinion that VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

In October 1998, the RO received the veteran's application, 
seeking service connection for emphysema and repeated 
episodes of pneumonia.  During the pendency of his appeal, 
the veteran has presented several theories of entitlement, to 
include service connection for a respiratory condition due to 
tobacco use, pneumonia, diesel fuel exposure, or asbestos 
exposure.  See generally, Hearing Transcripts dated in May 
1999 and August 2002.  To fully address each of the veteran's 
theories of entitlement and to ensure clarity the issue on 
appeal is as stated on the title page and the theories of 
entitlement are separately addressed below.  See generally, 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Ashford v. 
Brown, 10 Vet. App. 120 (1997).

After carefully reviewing, analyzing, and weighing the 
evidence of record, the Board finds that the requirements for 
service connection have not been met.  While a diagnosis of 
chronic obstructive pulmonary disease (COPD) has been made, 
the record establishes that entitlement to service connection 
for a respiratory disorder is either precluded by law or the 
probative and persuasive evidence fails to demonstrate that 
it is etiologically related to active service or any event of 
active service, including any bouts of pneumonia, exposure to 
diesel fuel fumes, or asbestos exposure.

Nicotine dependence

The veteran avers he did not smoke prior to entering service 
but during service he developed a nicotine dependence, from 
which his current lung disorder manifested.  

The positive evidence of record is acknowledged.  That is, 
service connection for nicotine dependence is in effect, and 
the record contains several medical statements attributing 
the veteran's COPD to nicotine dependence.  

In December 1998, J.D. opined based on the veteran's history 
of smoking as related by the veteran, it was as likely as not 
that the veteran became addicted to nicotine while in 
service.  Additionally, it was as likely as not that the 
continued smoking caused the veteran's COPD, arteriosclerotic 
heart disease, and pneumonia.  

In a statement received in March 1999, R.L.P., M.D., 
maintained that in all probability the smoking habit acquired 
by the veteran in service was in all likelihood the cause of 
or the initial start of his COPD.

In a December 1999 statement, a physician reiterated comments 
incorporated in the previous statement submitted by J.D.  
Additionally, in a March 2000 VA clinical record, J.V.W. 
reported he had treated the veteran over the last four years 
and it seemed more than reasonable and as likely as not that 
the veteran's service-connected nicotine dependence was a 
major contributing factor to his lung disorder.

Nonetheless, service connection in this regard is not 
warranted.  Effective June 9, 1998, 38 U.S.C.A. § 1103 was 
enacted.  This statute provides notwithstanding any other 
provision of law, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty in the active 
military, naval, or air service for purposes of this title on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during his service.  38 U.S.C.A. § 1103(a).  

Thus, as in this case, where the RO received the veteran's 
application after June 9, 1998, the law prohibits service 
connection of disability on the basis that such resulted from 
disease or injury attributable to the use of tobacco products 
during the veteran's period of active service.  Here, the 
law, not the evidence, is dispositive.  Accordingly, the 
theory of entitlement to service connection for a respiratory 
disorder due to in-service tobacco use must be denied because 
of the absence of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

However, nothing in Section 1103(a) shall be construed as 
precluding establishment of service connection for disability 
or death from a disease or injury which is otherwise shown to 
have been incurred or aggravated in active military, naval or 
air service or which became manifest to the requisite degree 
of disability during any applicable presumptive period 
specified in section 1112 or 1116 of this title.  38 U.S.C.A. 
§ 1103(b).  Thus, the theories of whether the veteran's 
respiratory disorder is attributable to active service, 
including in-service episodes of pneumonia, asbestos 
exposure, or diesel fuel fumes will be addressed separately 
below.

Applicable law and regulations provide that service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by active service 
(38 U.S.C.A. § 1110); or for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
(38 C.F.R. § 3.303(d)).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection based on chronicity may be established 
when (1) the chronic condition is observed during service, 
(2) continuity of symptomatology is demonstrated thereafter 
and (3) competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 489 
(1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Pneumonia

At his hearings held in May 1999 and in August 2002, the 
veteran, in essence, testified while on active duty he 
received treatment for pneumonia on numerous occasions and 
his COPD is related to the in-service bouts of pneumonia.  Of 
note, during his May 1999 hearing the veteran testified that 
he worked as a farmer post service.

The Board acknowledges the positive evidence of record.  The 
service medical records show in November 1942 the veteran was 
hospitalized for bronchial pneumonia, and in May 1945 he was 
hospitalized for acute catarrhal fever.  

In February 1996, the veteran's relatives and friends 
submitted lay statements maintaining that he had no physical 
problems prior to service, but after service he received 
treatment for pneumonia on several occasions.  Also of record 
is a statement submitted by the veteran's pharmacist, 
indicating that the veteran took prescribed medication.

In October 1998, J.W., a certified nurse practitioner, 
reported that the veteran relayed a history of being 
hospitalized from 1942 through 1943 for severe pneumonia.  
The veteran then reportedly was denied admission into 
submarine and diving schools because of scar tissue in his 
lungs.  The veteran added that he has had pneumonia on 
several occasions since service.  It was noted that pulmonary 
function tests revealed mild obstructive pulmonary disease 
with decreased diffusion capacity in the lungs.  J.W. stated 
it was certainly as likely as not that the aforementioned 
episodes in December 1942 and in January 1943 played a part 
in the veteran's decreased lung capacity.

In December 1998, L.H.G. and D.M.G., the veteran's nephews, 
submitted lay statements recalling that in the 1960's the 
veteran had been bedridden on two separate occasions.

However, the negative evidence of record is also 
acknowledged.  While the service medical records show 
treatment for bouts of pneumonia, they also show on physical 
examination for separation from service in November 1945 
findings of the respiratory system, bronchi, lungs, pleura, 
etc, were normal.  Further, x-rays of the chest were 
negative.  

Private medical reports dated from 1947 through 1966 show 
treatment for a cold, but are silent with regard to a chronic 
respiratory disorder.  In fact, while a private medical 
report dated in July 1947 show treatment for an unrelated 
disorder, it notes on examination the veteran's lungs were 
normal.  Further, a clinical record dated from September 1952 
through October 1952 shows that the veteran was hospitalized 
for complaints of chest pain, but physical examination 
revealed normal findings.  X-ray examination of the chest was 
normal as well.  The diagnosis was chest pain, etiology 
undetermined.  

The record also contains VA medical reports dated from 1979 
through 1989 which are silent, although noting in 1987 a 
history of bouts of pneumonia-none since he stopped grinding 
grain; a report of a chest x-ray dated in February 1991, 
which reveals findings consistent with old granulomatous 
disease without acute or active cardiopulmonary process and 
no significant changes from December 26, 1989; a clinical 
entry dated in November 1991 merely noting probable 
bronchitis; a medical record report dated in March 1993 
showing that the veteran received treatment for pneumonia as 
evidenced by a new infiltrate on chest x-ray, low-grade 
fevers, and purulent sputum; a clinical entry dated in 
September 1993 merely noting pharyngitis, questionable, viral 
or bacterial; and VA medical reports dated from November 1995 
through March 1996 showing treatment for chest pain 
associated with cardiac disability.  While the reports 
generally note pneumonia or a history of pneumonia, not one 
of the reports references service or any treatment or 
disability from service.

The record also contains a VA examination report dated in 
February 1999.  The report reflects, after reviewing the 
veteran's claims folder and examining him, the VA respiratory 
physician found minimal obstructive airway disease on 
pulmonary function tests.  He opined that the veteran's 
current episodes of dyspnea were probably more likely to be 
of cardiac origin given that they occurred at rest, etc.  The 
VA physician also opined it was less likely than not that the 
episode of pneumonia that the veteran had in service was the 
cause of his current minimal COPD.  He reasoned that 
pneumonia was unlikely to cause the airway obstruction that 
was seen with COPD.  It was more likely that the veteran's 
severe dust exposure led to what changes he had on pulmonary 
function studies.  Also, given the veteran's history of 
symptoms after grain dust grinding and other dust exposures, 
cold air, etc., it is quite possible that he had asthma or 
possibly farmer's lung, but this did not occur in service, as 
the veteran did not describe ongoing symptoms of pneumonia 
during service.  

With respect to this matter, the Board finds that the 
negative evidence of record is of more probative value than 
the positive evidence of record.  As previously noted, the 
service medical records do not record a diagnosis of a 
chronic respiratory disorder, nor do they indicate that the 
veteran's bouts with pneumonia caused any chronic respiratory 
disability.  In addition, the record fails to show that the 
veteran experienced any continuity of symptomatology from 
pneumonia, which thereafter resulted in the veteran's chronic 
respiratory disorder.  While the post-service VA and non-VA 
outpatient treatment reports note COPD, not one of the 
reports relates the disease to service or any event of 
service.  

The Board acknowledges that in December 1998, J.W., a 
certified nurse practitioner, stated it is certainly as 
likely as not that the veteran's pneumonia episodes in 
December 1942 and in January 1943 played a part in his 
decreased lung capacity.  However, the Board finds that 
J.W.'s medical opinion is of little or no probative value.  
Review of the statement establishes that the medical opinion 
was based solely on the veteran's historical account and 
without review of the claims file.  A bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  It is also noted that the statement is inconsistent 
with the independent medical evidence of record.  Thus, the 
Board is not bound to accept the medical opinion since the 
evidence of record does not objectively support J.W.'s 
assertion.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  
Service medical record show that the veteran was hospitalized 
for pneumonia in November 1942 for 14 days, and in May 1945, 
for 3 days.  In contrast, the Board finds that the medical 
opinion submitted by the VA physician in February 1999 is of 
great probative value.  The VA examination report establishes 
that the medical opinion was rendered based on an independent 
review of the veteran's claims file, an independent 
assessment of the veteran's medical history, and the 
application of established medical research.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 
7 Vet. App. 429 (1995).  Based on the aforementioned, the VA 
physician opined it was less likely than not that the episode 
of pneumonia that the veteran had in service was the cause of 
his current minimal COPD.

Finally, the Board acknowledges the veteran's testimony and 
lay statements asserting that his in-service episodes of 
pneumonia caused his current respiratory disorder.  However, 
not one of the statements is of sufficient probative value to 
establish service connection.  While the veteran and his 
supporters can attest to his in-service symptoms and 
manifestations, they cannot, without the requisite medical 
expertise, etiologically relate his current respiratory 
disorder to service or any event of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based on the aforementioned, the Board finds that 
preponderance of the evidence weighs against the veteran's 
claim for service connection based on the theory which 
attributes the disorder to in-service bouts of pneumonia.

Diesel fuel fumes

The Board also acknowledges that the veteran attributes his 
respiratory disorder to the inhalation of fumes from diesel 
fuel while in service.  However, the preponderance of the 
evidence weighs against the veteran's claim in this regard as 
well.  While the veteran attributes his respiratory disorder 
to in-service gas fume exposure, the competent evidence of 
record does not support his assertion.  As previously noted, 
the service medical records are silent with regard to a 
respiratory disorder, and while the post-service medical 
evidence record a diagnosis of COPD, not one of the reports 
references any exposure to diesel fuel during service.  In 
fact, the only evidence of record attributing the veteran's 
respiratory disorder to such exposure is the veteran's own 
statements.  Such evidence, without supporting medical 
evidence, is insufficient to establish service connection.  
Espiritu, supra.  Accordingly, the preponderance of the 
evidence weighs against the veteran's claim for service 
connection under this theory of entitlement. 

Asbestos exposure

The veteran asserts that while on active duty he worked as a 
machinist, and while performing his duties he was continually 
exposed to asbestos-coated pipes.  

Regarding asbestos, the Board acknowledges that currently 
there is no specific statutory guidance with regard to claims 
for service connection for asbestosis or other asbestos-
related diseases, nor has the Secretary promulgated any 
regulation.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
Ennis v. Brown, 4 Vet. App. 438 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).  However, the VA's Manual 21-1, Part 
VI, para. 7.21 provides that inhalation of asbestos fibers 
can produce fibrosis and tumor, most commonly interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusion and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  Thus 
persons with asbestos exposure have increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal, and 
urogenital cancer.  M21-1, Part VI, para 7.21(a); see also 
VAOGCPREC 4-2000.

M21-1, Part VI, para 7.21(b), in part, provides some of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, insulation work, asbestos 
cement sheet and pipe products, military equipment, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  

At the outset, the Board acknowledges the veteran's testimony 
maintaining that he worked as a machinist aboard navy ships 
and was exposed to asbestos while repairing pipes.  The 
veteran's service records establish that he worked at Section 
Bases Morro Bay and San Francisco, California, and was 
stationed upon the USS Cecil.  Accordingly, the evidence 
supports the veteran's assertions of in-service asbestos 
exposure.  

However, the requirements to establish service connection 
under the asbestos theory still have not been met.  The 
evidence does not demonstrate that the veteran currently has 
an asbestos-related disease, nor does it demonstrate that his 
chronic obstructive pulmonary disease is in any way related 
to in-service asbestos exposure.  

The service medical records, including the November 1945 
separation from service examination report, as well as the VA 
and non-VA medical reports dated from 1947 through 1990, are 
silent with regard to a respiratory disorder.  While a 
February 1991 report of a chest x-ray revealed findings 
consistent with old granulomatous disease, no other 
significant findings were noted, and a March 1993 medical 
report merely notes treatment for pneumonia as evidenced by a 
new infiltrate on chest x-ray, low grade fevers, and purulent 
sputum.  The reports do not document an asbestos-related 
disease, nor do they attribute any of the clinical findings 
to service or any event of service.  

Moreover, the veteran received a VA examination in March 
2001.  After reviewing the claims file, discussing the 
veteran's medical history, and examining him, the examiner 
noted chronic obstructive pulmonary disease and exposure to 
asbestos while on active duty based on the veteran's history.  
Some exposure to asbestos postservice was noted as well.  The 
examiner then opined it was less than likely that the veteran 
has asbestosis or that his COPD was secondary to asbestos 
exposure.  The examiner reasoned there were no findings of 
asbestosis on chest x-ray such as pleural plaques and that 
asbestos causes a restrictive lung disease and this would be 
manifested on pulmonary function tests as a decrease in lung 
volumes and normal to increased Forced Expiratory Volume in 
one second/Force Vital Capacity.  The veteran's pulmonary 
function tests showed opposite findings, which were those of 
obstructive lung disease.  Finally, the physician reasoned 
that asbestos exposure does not cause COPD.  Rather, it 
caused interstitial fibrosis which is a restrictive lung 
disease.  The veteran has COPD without findings of any 
restrictive lung disease.  It is noted that the record 
contains a March 2001 pulmonary function test report and 
report of a chest x-ray substantiating the physician's 
conclusion.  Given the independent review of the record; 
assessment of the veteran's asbestos exposure prior to, 
during, and subsequent to service; as well as his examination 
of the veteran's pertinent laboratory and scientific research 
findings, the Board finds that the VA examiner's opinion is 
of great probative value.

Accordingly, when weighing the veteran's unsupported 
testimony against the absence of a diagnosis of an asbestos-
related disease and the probative medical evidence of record, 
which fails to etiologically relate the veteran's current 
respiratory disorder to in-service asbestos exposure, the 
Board finds that the preponderance of the evidence weighs 
against the veteran's claim under this theory of entitlement.  

Conclusion

In conclusion, the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for a respiratory disorder, due to tobacco use, 
pneumonia, exposure to diesel fuel fumes, or asbestos 
exposure.  The appeal is denied.  38 U.S.C.A. §§ 1103, 1110, 
7104(c); Sabonis, supra; 38 C.F.R. §§ 3.303.



ORDER

Entitlement to service connection for a respiratory disorder, 
to include as secondary to nicotine dependence or asbestos, 
is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

